Citation Nr: 9928030	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  99-15 684	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees directly by the 
Department of Veterans Affairs from past-due benefits.


REPRESENTATION

Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

This matter relating to attorney's fees arises out of 
proceedings following a decision on April 18, 1997, by the 
Board of Veterans' Appeals (Board), which denied entitlement 
to compensable ratings for service-connected residuals of 
fractured right and left fifth metacarpals.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Claims for Veterans Appeals (Court).  In a September 
1998 decision, the Court vacated the Board's decision with 
respect to the claims for compensable ratings for service-
connected residuals of fractured right and left fifth 
metacarpals, and remanded the case for further proceedings.

Pursuant to the Court's direction, the case was remanded by 
the Board in February 1999 to the VA regional office (RO) for 
further development.  Following additional development, the 
RO determined that separate 10 percent ratings were warranted 
for the service-connected residuals of fractured right and 
left fifth metacarpals.  The RO granted the compensable 
ratings in a May 1999 rating decision.

The veteran and his attorney were notified by the RO in a 
letter dated July 16, 1999, that the case was being 
transferred to the Board for a determination concerning 
eligibility for payment of attorney's fees from past-due 
benefits and that any additional evidence or argument on the 
matter should be submitted to the Board within 30 days.  The 
case is now ready for the Board's review.


FINDINGS OF FACT

1.  On April 18, 1997, the Board entered its final decision 
denying the veteran's claim of entitlement to compensable 
ratings for residuals of fractured right and left fifth 
metacarpals.

2.  The notice of disagreement with respect to the foregoing 
issues was filed on or after November 18, 1988.

3.  Past-due benefits are payable to the veteran as a result 
of a grant of separate 10 percent ratings for residuals of 
fractured right and left fifth metacarpals.

4.  The veteran retained an attorney within a year of the 
Board's April 18, 1997 decision.

5.  The veteran changed attorneys on October 1, 1998, and the 
new attorney rendered services with respect to the claims on 
appeal.

6.  The fee agreement at issue is in writing, is signed by 
the veteran and his attorney, and is specific as to the terms 
and percentage of past-due benefits to be paid.

7.  An EAJA award in the total amount of $7,938.75 was paid 
in November 1998 for work done pursuant to the appeal of the 
above mentioned issues denied by the Board.


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to representation before VA and 
the Board have been met.  38 U.S.C.A. § 5904(c)(1) (West 1991 
& Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

2.  The fee specified in the agreement as being payable by VA 
directly to the attorney and amounting to 20 percent of past-
due benefits awarded to the veteran is presumed reasonable 
and may be paid from past-due benefits.  38 U.S.C.A. § 
5904(d) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(f)(h) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision dated in February 1995, the RO denied 
compensable ratings for residuals of fractured right and left 
fifth metacarpals.  The RO received the appellant's notice of 
disagreement in March 1995.  On April 18, 1997, the Board 
entered a decision affirming the denial.

The record further shows that within a year of the Board's 
April 1997, the veteran retained an attorney for 
representational purposes by filing a motion to appear in a 
particular case as attorney-participant in the veterans 
consortium pro bono program in January 1998.  Subsequently, 
the appellant appointed a different attorney by executing a 
"Fee Agreement" in October 1998.  The new attorney filed 
the foregoing fee agreement with the Board.  The fee 
agreement called for a contingent fee of 20 percent of the 
total amount of past-due benefits awarded by VA with respect 
to the veteran's claim.  The record indicates that the 
attorney rendered services with respect to the claims for 
compensable ratings for residuals of fractured right and left 
fifth metacarpals.

In September 1998, the Court vacated that portion of the 
decision which denied claims for compensable ratings for 
residuals of fractured right and left fifth metacarpals and 
remanded them to the Board for further proceedings.  An EAJA 
award in the amount of $7,938.75 was paid in November 1998 
for work done pursuant to the appeal of the above-mentioned 
issues denied by the Board in April 1997.  By rating decision 
dated in May 1999, separate 10 percent ratings were assigned 
for service-connected residuals of fractured right and left 
fifth metacarpals effective from January 5, 1995.

Analysis

Neither the veteran nor the attorney in this case has 
presented any argument on the question of the payment of 
attorney fees.

In order to reach a favorable determination on the fee 
agreement, it first must be determined that the agreement is 
valid.  The law provides that attorneys and agents may charge 
claimants or appellants for their services before VA, 
including the Board, only if all of the following conditions 
have been met:  (1) A final decision has been promulgated by 
the Board with respect to the issue or issues involved; (2) 
the notice of disagreement that preceded the Board decision 
with respect to the issue or issues involved was received by 
the RO on or after November 18, 1988; and (3) an attorney or 
agent was retained not later than a year following the date 
that the decision by the Board with respect to the issue or 
issues was promulgated.  38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(a), (c). 

The Board in this case concludes that the criteria for a 
valid attorney fee agreement were met with respect to the 
ultimately successful claims for compensable ratings.  A 
Board decision addressing the issues of entitlement to 
compensable ratings for residuals of fractured right and left 
fifth metacarpals was promulgated in April 1997.  The notice 
of disagreement preceding the Board's decision with respect 
to the eventually granted issues was received by the RO after 
November 18, 1988.  Finally, the record shows that an 
attorney was retained by the veteran in January 1998, within 
a year following final completion of Board action in April 
1997, and that the veteran subsequently entered into a fee 
agreement with the current attorney in October 1998.

The Board must now determine whether the attorney's fee may 
be paid directly by VA from past-due benefits that were 
awarded the veteran.  An attorney is entitled to payment 
directly by VA if:  (1) the attorney and the veteran have 
entered into a fee agreement; (2) the fee agreement provides 
for payment of a fee to the attorney directly by the 
Secretary of Veterans Affairs; (3) the amount of the fee is 
contingent on whether the matter is resolved in a manner 
favorable to the veteran; (4) the total fee payable to the 
attorney does not exceed 20 percent of the total amount of 
any past-due benefits awarded; and (5) all or part of the 
relief sought is granted.  38 U.S.C.A. § 5904(d).  A review 
of the fee agreement at issue in this case shows that the 
first four requirements of the controlling statute were met 
with respect to that agreement.  The final requirement was 
met by the rating decision of May 6, 1999, that granted 
compensable ratings for residuals of fractured right and left 
fifth metacarpals.  This grant eventuated from an appeal of 
the denial of the claimed benefits by the RO.  Thus, all of 
the statutory criteria for payment of attorney fees directly 
by VA out of past-due benefits have been met.  Id. 

Likewise, the requirements of the corresponding regulation 
have been met because the total fee (excluding expenses) does 
not exceed 20 percent of the total amount of past-due 
benefits awarded, the amount of the fee is contingent on 
whether the claim is resolved in a manner favorable to the 
veteran, and the award of past-due benefits results in a cash 
payment to  the veteran from which the fee may be deducted.  
38 C.F.R. § 20.609(h)(1).  The record demonstrates that the 
attorney represented the veteran during the phase of the 
claim following the remand from the Court in September 1998 
and the remand from the Board in February 1999.  Although the 
RO, not the Board, granted the veteran's claim for 
compensable ratings, the Board notes that in readjudicating a 
claim on remand, the RO "is acting as an arm of the Board."  
Hamilton v. Brown, 39 F.3d 1574, 1585 (Fed. Cir. 1994).  For 
purposes of attorney fee agreements under the rules of 
practice, the Board is of the opinion that the grant of 
separate 10 percent ratings assigned for service-connected 
residuals of fractured right and left fifth metacarpals 
effective from January 5, 1995, by rating decision of May 6, 
1999, essentially constituted a benefit "granted on 
appeal," as contemplated in 38 C.F.R. § 20.609(h)(3).

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  The Board notes, however, 
that under 38 C.F.R. § 20.609(f), fees that total no more 
than 20 percent of any past-due benefits awarded will be 
presumed to be reasonable.  The Board concludes that the fee 
agreed to in this case must be presumed to be reasonable.  38 
C.F.R. § 20.609.

After careful consideration of the record, the Board 
concludes that the evidence warrants a finding of eligibility 
for payment of fees by VA directly to the attorney for 
services rendered in this matter.  As mentioned above, the RO 
has established the effective date for the award of separate 
10 percent ratings assigned for service-connected residuals 
of fractured right and left fifth metacarpals as January 5, 
1995.  Thus, the inclusive dates for payment of attorney fees 
from past-due benefits are January 5, 1995, to May 6, 1999, 
the date of the rating decision granting separate 10 percent 
ratings for service-connected residuals of fractured right 
and left fifth metacarpals.  38 C.F.R. § 20.609(h)(3).

Although the fee agreement in this case is silent concerning 
fees for work performed by the attorney on behalf of the 
veteran in any other forum, the record indicates that the 
attorney was awarded and was paid an EAJA fee of $7,938.75 
for her work on behalf of the veteran before the Court.

Under EAJA, certain prevailing parties in litigation against 
the United States government may recover attorney fees unless 
the government's position in the litigation was substantially 
justified.  See 28 U.S.C.A. § 2412(d)(1)(A).  At the Board's 
request, the VA General Counsel addressed the question 
whether an attorney representing a successful claimant before 
VA could collect attorney fees under EAJA and from past-due 
benefits under 38 U.S.C.A. § 5904(d), without refunding the 
amount of the smaller fee.  See VAOPGCPREC 12-97, 62 Fed. 
Reg. 37,952, 37,953 (1997).  The General Counsel's opinion, 
which is binding on the Board, held that:

The claimant's attorney is permitted to 
seek recovery of attorney fees under both 
38 U.S.C. § 5904 and 28 U.S.C. § 2412.  
Section 506(c) of the Federal Courts 
Administration Act of 1992 expressly 
provides that, where the claimant's 
attorney receives fees for the same work 
under both 38 U.S.C. § 5904(d) and 28 
U.S.C. § 2412, the claimant's attorney 
must refund to the claimant the amount of 
the smaller fee.  The attorney may keep 
the larger of the fees recovered, but 
must return the amount of the smaller fee 
to the claimant.

The Board has every confidence that after the attorney 
receives her fee from the past-due benefits withheld by the 
RO, she will return any amount due the veteran.


ORDER

Eligibility for payment of fees by VA directly to the 
attorney for services rendered before VA is established.  The 
attorney should be paid 20 percent of the past-due benefits 
awarded the veteran by reason of a grant of separate 10 
percent ratings for service-connected residuals of fractured 
right and left fifth metacarpals for the period from January 
5, 1995 to May 6, 1999.


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 


